Citation Nr: 1620187	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  14-00 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected pes planus.

2.  Whether new and material evidence has been received for claim for service connection for an acquired psychiatric disability, claimed as major depressive disorder (MDD).

3.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the St. Petersburg Regional Office (RO).  In that decision, the RO, in relevant part denied the Veteran's increased rating claim for bilateral pes planus; the RO also reopened the Veteran's service connection claim for MDD, but denied the claim on the merits.  The Veteran disagreed with the decisions and perfected this appeal.

The scope of a mental health disability claim generally includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board finds that the Veteran's claim should encompass all mental health diagnoses made during the pendency of the appeal, and has recharacterized the Veteran's claim as shown on the title page to better reflect the evidence.

The issues of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus is manifested by no more than severe disability.

2.  A final January 2006 RO rating decision denied service connection for major depression on the basis that such disorder was not incurred in or caused by active service.  

3.  The evidence associated with the claims file subsequent to the RO's January 2006 rating decision, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 38 C .F.R. § 4.71a, Diagnostic Code 5276 (2015).

2.  The January 2006 rating decision, which denied service connection for major depressive disorder, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

3.  Since the January 2006 rating decision, new and material evidence has been received which serves to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R § 3.159.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, the Court of Appeals of Veterans Claims (Court) held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In the present appeal, the Board reopens the service connection claim for an acquired psychiatric disorder, and remands the claim for further evidentiary development.  As a final decision is not being rendered, a discussion of VCAA compliance is not warranted at this time.

With respect to the increased rating for pes planus, the Veteran submitted his claim for an increased rating in June 2011.  A June 22, 2011 letter fully satisfied the timing and content requirements of the VCAA.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the RO has obtained the Veteran's service treatment records and post-service VA and private treatment records.  The record also contains medical and legal documents pertaining to the Veteran's award of disability benefits by the Social Security Administration (SSA).

In addition, the Veteran was afforded appropriate VA examination in December 2011 which included a review of the Veteran's pertinent service and post-service history and clinical findings with current findings addressing the applicable criteria.  The findings from this examination are supplemented by clinic records and statements by the Veteran.  The Board finds no lay or medical evidence of a material increased severity of disability since the December 2011 VA examination.  As such, the Board finds that the December 2011 VA examination is adequate to make a determination on the increased rating claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Neither the Veteran nor his representative has identified any additional, outstanding evidence that could be obtained to substantiate the increased rating claim being decided on appeal.  The Board is also unaware of any such evidence.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

Under the applicable rating schedule, a 30 percent rating is warranted for severe bilateral pes planus if there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral pes planus if there is evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The evidence of record includes the Veteran's recent VA treatment records.  The majority of the treatment records are irrelevant, as they pertain to the Veteran's diabetic foot issues.  However, at one point, the treating podiatrist noted "very mild pes planus."  The doctor also noted that no other bony, joint, or soft tissue abnormality was present, nor was there evidence of fracture or dislocation.  See VA Treatment Records dated July 29, 2013.  At one point, the Veteran reported that he was able to walk more than one mile per day with no problem.  See VA Treatment Records dated January 10, 2013.

The Veteran was afforded a VA examination in December 2011.  At that time, the Veteran reported that his feet constantly burned after walking or standing.  The examiner noted that there was pain on manipulation of the feet which was not accentuated on manipulation.  There was no indication of swelling on use.  There were characteristic calluses on the left foot.  The Veteran's symptoms were not relieved by arch supports, built up shoes, or orthotics.  The Veteran also reported constant use of a cane to help keep his balance and prevent him from falling.

Upon examination, the examiner noted that there was decreased longitude arch height when weight bearing on both feet, but there was no evidence of marked deformity or marked pronation in either foot.  There was also no inward bowing of Achilles tendon, no marked inward displacement and severe spasm of Achilles tendon in either foot.  The weight-bearing line fell over or medial to the great toe.  However, the examiner noted that there was extreme tenderness of plantar surface in both feet, which was not improved with orthopedic shoes or appliances.  The examiner x-rayed the Veteran's feet and compared the results with the Veteran's last x-ray in December 2008; the examiner noted that there was no significant change, nor was there evidence of degenerative or traumatic arthritis.  Finally, the examiner opined that the Veteran's flat feet do not impact his ability to work and resulted in minimal functional limitations.  See VA Examination dated December 1, 2011.  

In a statement received in February 2012, the Veteran endorsed bilateral foot symptoms of pain and weakness of the feet requiring the use of special diabetic shoes.  He further indicated clinic findings of extreme pain on palpation, calluses, extreme tenderness in the feet, degenerative changes in the feet, and mid-line falling over the great toe.

Upon consideration of the evidence of record, the Board finds that the Veteran's disability picture does not more nearly approximate pronounced impairment, even when considering the reported functional impairment due to pain on use or other factors.  A rating greater than 30 percent is not warranted at any time during the appeal period.  

In making this determination, the Board notes that the July 2013 podiatry consult described the Veteran's pes planus as mild.  In addition, the most recent VA examination in 2011 presents a disability picture that, at best, more nearly approximates severe pes planus as contemplated by DC 5276. 

The Veteran's pes planus manifests some features identified for a higher rating such as extreme tenderness of the plantar surfaces with symptoms which are not relieved by orthopedic shoes or appliances.  However, the Veteran does not manifest marked pronation, marked inward displacement or severe spasms of the tendo Achilles on manipulation.  Further, the overall credible evidence suggests that the Veteran's planus has minimal functional limitations.  Notably, during the appeal period, the Veteran himself described being able to walk more than one mile per day with no problem.

The Board has also considered the lay evidence of record.  The Veteran is competent to describe the symptoms and associated functional impairment related to his feet.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  The Veteran has a past history of arguing that the severity of his pes planus disability prevents him from working.  His sister, in an August 2001 note, described the Veteran's feet and ankles as being swollen 75 percent of the time with his condition so severe that he could not get out of bed at times.

However, the record includes VA examination reports dated in May 2000 and March 2005 and a VA treatment record dated in November 2005 which include opinion of the examiners that the Veteran exaggerated his complaints of bilateral foot pain.  The examiner in 2005 even went so far as to watch the Veteran through a window in the VA facility walk normally in the parking lot after he had presented for his appointment with a severe antalgic gait.  In June 2001, a podiatrist found that the Veteran's complaint of right foot pain - wherein the examiner could not touch any place without the Veteran wincing or moaning - were not due to a podiatric etiology.  

Overall, the Veteran endorses extreme tenderness of the plantar surfaces that are not relieved by orthopedic shoes.  A review of the entire evidentiary record reflects no medical description of marked pronation, marked inward displacement or severe spasms of the tendo Achilles on manipulation with medical examiners questioning the extent of foot pain experienced by the Veteran.  His characteristic callous on the left foot is a symptom contemplated by the criteria for a 30 percent rating.  To the extent the Veteran describes "pronounced" flat feet, the Board places greater probative weight to the findings of the December 2011 VA examiner who holds greater training and expertise than the Veteran in evaluating the aspects and features of pes planus disability.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

Here, the Veteran reports painful pes planus disability with callus formation that interferes with his ability to walk.  The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria, and that a higher schedular rating is available for more severe symptomatology.  There is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  Additionally, the Veteran is not service-connected for any other disability.  As such, consideration of an extraschedular rating based upon the collective effects of multiple disabilities is not warranted.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The December 2011 VA examination indicates that the Veteran's bilateral pes planus does not impact his ability to work.  The Veteran has previously claimed unemployability due to pes planus, but has not alleged unemployability due to pes planus since the Board last decided his claim in June 2008.  Thus, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been reasonably raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

New and Material Evidence

Generally, a claim which has been denied in a final unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether there is new and material evidence is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  However, the Board notes that according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

The Court has held that a new etiological theory does not constitute a new claim.  Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  However, while a new theory of entitlement cannot be the basis to reopen a claim under 38 USCA 7104(b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under section 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Veteran is seeking to reopen his claim for service connection for his acquired psychiatric disability.

The RO denied the Veteran's claim for service connection for his acquired psychiatric disability in a rating decision dated January 2006.  The relevant evidence before the RO at the time of the final decision in 2006 included the Veteran's service treatment records, post-service VA treatment records and SSA records.  The basis for the denial was that there were no treatments, complaints, or manifestations of a psychiatric disability in service.  The evidence first reflected treatment for psychiatric symptoms in the late 1990's, which was approximately 20 years after service discharge.  The Veteran held multiple psychiatric diagnoses, but there was no competent evidence of a nexus to service.  Given the evidence of record at time, the RO denied the Veteran's claim for service connection for his psychiatric disability.  See Rating Decision dated January 13, 2006.

The Veteran was properly notified of the decision but did not file a formal appeal, or submit new and material evidence, within one year of the notice of denial.  See Notification Letter dated January 17, 2006.  Thus, the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.

The Veteran requested to reopen his service connection claim in June 2011, claiming that his service-connected bilateral pes planus caused his depression.  See Statement in Support of Claim dated June 14, 2011.  In a January 2012 rating decision, the RO granted the Veteran's request to reopen his claim.  The pertinent evidence submitted after the 2006 denial includes a recent VA examination and the Veteran's updated post-service treatment records.

The Board finds that the evidence submitted after the January 2006 denial of the Veteran's claim is new and material.  The Veteran's original claim was denied because there was no evidence linking his psychiatric disability to his period of service.  In essence, any new and material evidence would have to relate to a nexus.  Both the recent VA examination and post-service treatment records discuss a potential nexus between the Veteran's psychiatric disability and his service-connected disability.  As such, the evidence submitted relates to a previously unestablished fact necessary to substantiate the Veteran's service-connection claim.  


ORDER

Entitlement to a rating in excess of 30 percent for bilateral pes planus is denied.

The application to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

The Veteran contends that chronic pain associated with his service-connected bilateral pes planus has caused or aggravated an acquired psychiatric disorder.  His clinic records include diagnoses of depression secondary to general medical condition (GMC) and mood disorder secondary to medical condition.  There is no opinion, however, linking a current psychiatric disorder specifically to service-connected pes planus.  

In December 2011, a VA psychiatrist found no causal relationship between a current diagnosis of major depressive disorder and pes planus on the rationale that existing medical literature revealed no connection linking pes planus and a mental health condition in a direct or indirect manner.  The Board finds that this opinion is inadequate as it fails to discuss whether the Veteran's pes planus can be deemed a part of the medical condition(s) supporting the diagnoses of depression and/or mood disorder in the clinic setting.  Thus, the Board finds that additional VA opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since November 2013.

2.  Upon completion of the above, schedule the Veteran for VA examination by a different psychiatrist from the December 2011 examination.  The claims folder contents must be made available for review.  Following interview and review of the record, the examiner is requested to provide opinion on the following questions:

	a) identify the appropriate diagnosis, or diagnoses, for the psychiatric symptoms experienced by the Veteran since June 2011;

	b) for each acquired psychiatric disorder manifested since June 2011, whether it is at least as likely as not that such disorder:
		i) first manifested in service; OR
		ii) has been caused by service-connected pes planus; OR
		iii) has been aggravated beyond the normal progress of the disorder by service-connected pes planus.

In providing these opinions, the examiner is requested to consider the following:
* the diagnoses in the VA clinic setting of depression secondary to general medical condition (GMC) and mood disorder secondary to medical condition; and
* whether the pain and functional limitations associated with service-connected pes planus is sufficient to cause or aggravate the currently diagnosed acquired psychiatric disorder(s).

3.  Thereafter, readjudicate the claim.  If any benefit on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


